DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claims 4 and 6 are objected to because of the following informalities:  
With regard to Claim 4, lines 3 and 4, please change “from 0.01 to 50 µm” and “from 0.01 to 100 µm” to “from 0.01 µm to 50 µm” and “from 0.01 µm to 100 µm”, respectively.
With regard to Claim 6, line 2, please change “from 0.7 to 200 mm” to “from 0.7 mm to 200 mm”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claims 1-3 and 5, “extending in a flow direction of the fluid” is unclear since the direction of fluid flow will be variable depending on whether the fluid is flowing in the middle of an open channel, flowing at the wall of the column tube, flowing 
With regard to Claim 1, it is unclear if the preamble “a column tube for chromatography” is intended to be a positive limitation of the apparatus or merely indicating intended use. MPEP § 2111.02(II) states that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art”. In order to overcome the 112(b) rejection, the Examiner suggests claiming that the apparatus comprises a separating agent filled inside the column tube as provided in [0013] and Claim 7 of the instant specification so that the column tube may be utilized as a column body constituting a chromatographic column for liquid chromatography.
With regard to Claim 10, it is unclear if the preamble “a column tube for chromatography” is intended to be a positive limitation of the method or merely indicating intended use. MPEP § 2111.02(II) states that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art”. In order to overcome the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halasz (US 3,866,308).
With regard to Claim 1, Halasz discloses a drawn high grade steel tube is prepared for use in a separation column for a chromatograph in that the inner diameter of the tube is enlarged by removing material, either through boring or electrochemically (Abstract). Halasz discloses a column tube for chromatography, through which a fluid flows, the column tube comprising a plurality of polishing traces extending in a flow direction of the fluid, on an inner circumferential surface of the column tube (C2/L1-7, C2/L28-39, after boring, e.g., after enlarging the inner diameter of the steel tube through a material removal process, the inner surface has cuts and gratings of up to 50 micron wide extended transversely to the direction of boring; moreover, continuous helical grooves had been carved into the inner surface of the tube, undoubtedly resulting from the rotation plus axial progression of the boring tool). The Examiner notes that the flow 
With regard to Claim 2, Halasz discloses wherein the polishing traces extending in the flow direction of the fluid extend at an angle of 30° or less with respect to the direction of fluid flow (C2/L1-7, C2/L28-39, since Halasz discloses a plurality of polishing traces extending in a flow direction of the fluid, Halasz will also disclose wherein the polishing traces extending in the flow direction of the fluid extend at an angle of 30° or less with respect to the direction of fluid flow).
With regard to Claim 5, Halasz discloses wherein the number of polishing traces extending in the flow direction of the fluid is equal to or more than 90% of the total number of polishing traces (C2/L1-7, C2/L28-39, since “flow direction of fluid” is interpreted to include both transverse and longitudinal flow, the number of polishing traces extending in the flow direction of fluid would be equal to 100%).
With regard to Claim 6, Halasz discloses wherein the column tube for chromatography has an inner diameter from 0.7 to 200 mm (C4/L15-20, inner diameter enlarged to 2.3 mm).
With regard to Claim 7, Halasz discloses a column for chromatography comprising the column tube according to Claim 1 (see Claim 1 above). Halasz 
With regard to Claim 8, Halasz discloses further comprising a connector configured to connect the column tube and tubing, through which the fluid flows (C3/L61-65, the column as prepared was then installed in a liquid chromatograph and flushed with eluent for two hours). One of ordinary skill in the art would understand that “installed in a liquid chromatograph” includes a connector configured to connect the column tube and tubing.
With regard to Claim 9, Halasz discloses wherein the column for chromatography is used for high performance liquid chromatography or supercritical fluid chromatography (C1/L34-50, use of steel tubes for chromatography applications requiring up to 500 atmospheres of pressure). The Examiner notes that chromatography applications requiring up to 500 atmospheres of pressure means HPLC.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Halasz (US 3,866,308), as applied to the claims above.
With regard to Claim 3, Halasz discloses all the limitations in the claims as set forth above. Halasz discloses after boring, e.g., after enlarging the inner diameter of the steel tube through a material removal process, the inner surface has cuts and gratings of up to 50 micron wide extended transversely to the direction of boring; moreover, continuous helical grooves had been carved into the inner surface of the tube, undoubtedly resulting from the rotation plus axial progression of the boring tool (C2/L1-7, C2/L28-39). Furthermore, Halasz discloses that the boring resulted in a wall surface texture which was not smooth, but probably even rougher than before boring (C2/L49-43).

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that as a result of the cuts and gratings of up to 50 micron wide extending transversely to the direction of the boring, the continuous helical grooves that had been carved into the inner surface of the tube, and the fact that the wall surface texture which was not smooth, but probably even rougher than before boring, the polishing traces would extend in the flow direction of the fluid (i.e., including both transverse and longitudinal flow) over an area that accounts for 90% or higher of a total area of the inner circumferential surface.
With regard to Claim 4, Halasz discloses all the limitations in the claims as set forth above. Halasz discloses after boring, e.g., after enlarging the inner diameter of the steel tube through a material removal process, the inner surface has cuts and gratings of up to 50 micron wide extended transversely to the direction of boring; moreover, continuous helical grooves had been carved into the inner surface of the tube, undoubtedly resulting from the rotation plus axial progression of the boring tool (C2/L1-7, C2/L28-39). However, Halasz is silent to wherein a ratio, to a total number of polishing traces, of a number of polishing traces having a depth in a range from 0.01 µm to 50 µm and a width in a range from 0.01 µm to 100 µm is 70% or higher.
The claimed range for the dimensions of the polishing traces are very broad, such that one of ordinary skill in the art would expect that nearly all polishing traces would be described by this range.
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Halasz (US 3,866,308) in view of MicroGroup (“ID Honing”, 30 May 2015).
With regard to Claim 10, Halasz discloses a drawn high grade steel tube is prepared for use in a separation column for a chromatograph in that the inner diameter of the tube is enlarged by removing material, either through boring or electrochemically (Abstract). Halasz discloses a method for manufacturing a column tube for chromatography (C2/L9-15, the drawn column tube is bored using a drill having at least 5% up to 10% excess dimension so that material is removed by the drilling and cutting process over the entire inner wall region of the column tube). Halasz discloses the method comprising providing polishing traces to an inner circumferential surface of a tube material in a longitudinal axial direction (C2/L34-37, continuous helical grooves had been carved into the inner surface of the tube, undoubtedly resulting from the rotation plus axial progression of the boring tool).
However, Halasz is silent to the method comprising by inserting a polishing shaft rod having a polishing member into the tube material and reciprocating the tube material.

The process involves introducing a mandrel into an ID or bore to change an ID finish (Page 1). The material is abrasively removed by the shearing action of the grains contained in the honing tool (Page 1). Roundness is generated by the tool rotation seeking the centerline of the ID or machined bore (Page 1). The reciprocating motion of the tool generates straightness (Page 1). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of Halasz to comprise by inserting a polishing shaft rod having a polishing member into the tube material and reciprocating the tube material, as taught by MicroGroup, in order to generate straightness in the tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777